905 F.2d 1538
53 Fair Empl.Prac.Cas.  816
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tommy T. REESE, Plaintiff-Appellant,v.STATE of Ohio, Defendant-Appellee.
No. 89-3271.
United States Court of Appeals, Sixth Circuit.
June 22, 1990.

Before KEITH and NATHANIEL R. JONES, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM:


1
Plaintiff Tommy T. Reese appeals from the order of the district court dismissing his employment discrimination suit, pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq.    Because plaintiff failed to establish a prima facie case of race discrimination, the district court granted summary judgment in favor of defendant State of Ohio.  Reese v. State of Ohio, No. C-2-87-530, slip op. at 19 (S.D.Ohio Mar. 1, 1989).


2
After careful consideration of the record, the briefs submitted, and the arguments of counsel, we find no error in the opinion and order of the Honorable James L. Graham, United States District Judge for the Southern District of Ohio.


3
Accordingly, the judgment of the district court is hereby AFFIRMED upon the reasoning set forth in its opinion and order entered March 1, 1989.